Certiorari issued out of the Supreme Court and attested on the 12th day of March, 1921, directed to the board of supervisors of the county of Orange, commanding them to certify and return to the office of the clerk of the county of Orange all and singular then- proceedings had in auditing relator’s claim for his “ reasonable costs and expenses ” under subdivision 16 of section 240 of the *777County Law,  in proceedings before the Governor of the State for the removal from office of his successor as district attorney of Orange county.
Certiorari proceeding dismissed, with costs. The board of supervisors were not limited to the strict rules of evidence prevailing in legal proceedings. (People ex rel.- McHenry v. Board of Supervisors, 140 App. Div. 759, 761.) While there are some errors in both the admission and rejection of evidence, such errors are not vital. Upon the record, it was within the power of the board of supervisors to find that the institution of proceedings for the removal of the district attorney was not founded on probable cause. (People ex rel. Nash v. Board of Supervisors, 164 App. Div. 89.) The board did not find that the statute under which the charge was made was unconstitutional, but that the charge was made without probable cause; and that they refused to apply the law unconstitutionally. Jaycox, Kelby and Kapper, JJ., concur; Kelly, P. J., reads for a reversal of the determination of the board of supervisors and to remit the relator’s claim for proper audit pursuant to law, with whom Manning, J., concurs.